[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 67 
In the view I have taken of this case the judgment of the court below cannot be sustained. The trustees of the village of Rochester exceeded their power when they attempted to take title to the land in question. Chancellor KENT says: "The inference from the statutes creating corporations and authorizing them to hold real estate to a certain limited extent is that our statute corporations *Page 69 
cannot take and hold real estate for purposes foreign to their institution." (2 Kent's Com., 229.)
In the case of Denton v. Jackson (2 John. Ch. R., 336), Chancellor KENT, speaking of the powers of towns, says: "Its power is confined to its own limits, and without some special provision it cannot, as of course, possess any control or rights over lands lying within another town."
In the case of North Hempstead v. Hempstead, in the court of errors (2 Wend., 136), Chief Justice SAVAGE, in delivering the opinion of the court, which was unanimously concurred in, says: "By this act" (the act relative to the duties and privileges of towns, 2 R.L., 131), "the town of Hempstead has the power which has always been exercised by it, of directing the times and manner of cutting grass upon their meadows, but no such power is given to any town beyond its limits; it necessarily follows that no such power is possessed by it. It is impossible for one town to make regulations for the management of public property in another town, because exclusive jurisdiction, as I construe the statute, is given to the town within which such property is located."
By the charter of the village of Rochester (Laws of 1826,ch. 140, § 1), it is provided, among other things, that the corporation "shall be in law capable of purchasing, holding and conveying any estate, real or personal, for the public use of said corporation."
It is not necessary to decide the precise question which was so ably argued in this cause, viz., "whether the corporation had power to hold lands beyond its boundaries for any purpose." We are clear that it had no power to hold lands beyond its boundaries for the purpose of exercising any governmental authority over them. By allowing the village of Rochester to hold lands out of its corporate limits "to be used as a public street for the use of the corporation, and for no other or different use or purpose whatever," the corporation comes in direct conflict with the jurisdiction of *Page 70 
the town in which such lands are situated. If it is impossible for one town to make regulations for the management of public property in another, it is certainly impossible for a village or city corporation to make regulations for the management of highways out of its limits. The towns in which the lands lie have jurisdiction, exclusive of all other merely local jurisdictions, to lay out, open and regulate public highways. If another corporation is allowed to hold or in any manner regulate a street or highway in such town, it necessarily comes in conflict with the jurisdiction of the town. The right or claim of such corporation must therefore fail.
The right of the defendant to hold, use and occupy the lands depending upon a grant to it for a purpose which it is not authorized to execute, the grant is invalid, and the title of the defendant must fail.
The judgment of the court below must therefore be reversed.